           Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 1 of 8




                         UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA                          :
                                                  :
                                                  :       Criminal Case: 18-CR-270 (DLF)(RMM)
      v.                                          :
                                                  :
                                                  :
MICHAEL HENSLEY,                                  :
                                                  :
                         Defendant.               :

                GOVERNMENT’S SECOND MEMORANDUM IN SUPPORT
                         OF PRETRIAL DETENTION

                                               Introduction

        The United States of America, by and through its attorney, the United States Attorney for

the District of Columbia, submits this second memorandum in support of the pretrial detention of

Defendant Michael Hensley (hereinafter, Defendant). 1 As explained below, the Court should defer

ruling on the government’s request for detention until after a competency hearing and any

necessary period of competency treatment. Should the Court decline to defer its ruling, however,

and as the government will demonstrate at any hearing on this matter, no condition or combination

of conditions will reasonably assure Defendant’s appearance at trial and any pretrial proceedings.

Accordingly, the Court should grant the government’s motion to detain Defendant pending trial.

                                           Procedural History

        On September 4, 2018, the government filed a two-count Information charging Defendant

with: (1) entering or remaining in a restricted area or grounds, in violation of 18 U.S.C. §

1752(a)(1); and (2) entering restricted public property, in violation of 22 D.C. Code § 3302(b). On



1
 On September 10, 2018, the government filed a Memorandum in Support of Pretrial Detention. ECF No. 5. The
government is filing this second motion to address any change in circumstances.
           Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 2 of 8



September 6, 2018, the Court ordered that Defendant be examined by the psychological or

psychiatric staff of the D.C. Department of Behavioral Health (DBH) for the purpose of a forensic

screening for a preliminary assessment of Defendant’s competency. DBH completed its screening

evaluation and submitted its report on September 13, 2018. The examining psychologist

concluded, “On the basis of this evaluation, it is my opinion with a reasonable degree of

psychological certainty that the defendant is currently incompetent to stand trial. It is

recommended that the defendant is transferred to a federal facility for further evaluation and

treatment.” On September 18, 2018, the Court granted the government’s motion for a forensic

competency evaluation and ordered, pursuant to 18 U.S.C. §§ 4241(b) and 4247(b), that Defendant

be committed to the custody of the Attorney General for a period not to exceed 30 days and that a

psychiatric or psychological examination of Defendant be performed at a federal medical center

or other suitable facility. ECF No. 7 at 1. The Court further ordered that, after such examination,

a written report be filed pursuant to 18 U.S.C. § 4247(c), including the examiner’s opinion as to

whether Defendant is suffering from a mental disease or defect rending him mentally incompetent

to the extent that he is unable to understand the nature and consequences of the proceedings against

him or to assist in his defense. Id. at 2.

        The Federal Bureau of Prison’s (BOP’s) report (the Forensic Evaluation) ultimately was

completed on December 24, 2018, and filed on December 28, 2018. ECF No. 12. The Forensic

Evaluation contains the examining psychologists’ diagnosis that Defendant suffers from

unspecified schizophrenia spectrum and other psychotic disorder. Id. at 5. It concludes that there

is substantial evidence to indicate that Defendant suffers from a mental disorder that substantially

impairs his ability to properly assist his counsel in a defense and recommends that he be committed




                                                 2
             Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 3 of 8



to a federal medical center for treatment to competency pursuant to 18 U.S.C. § 4241(d). ECF No.

12 at 7.

                                              Argument

           As explained below, the government submits that the Court should defer its ruling on

detention until after a competency hearing and any necessary period of competency treatment.

Should the Court decide to proceed with the detention hearing, the government submits that

detention is appropriate here because no condition or combination of conditions will reasonably

assure the appearance of Defendant as required. Accordingly, the Court should make the

requisite findings and order Defendant detained pending trial.

    A. The Court Should Defer Ruling on the Government’s Request for Pretrial
       Detention.

           The Court should defer ruling on the government’s request for detention until after a

competency hearing and any necessary period of competency treatment. As discussed above,

BOP’s Forensic Evaluation concludes that there is substantial evidence to indicate that Defendant

suffers from a mental disorder that substantially impairs his ability to properly assist his counsel

in a defense and recommends that he be committed to a federal medical center for treatment to

competency pursuant to 18 U.S.C. § 4241(d). ECF No. 12 at 7. “[I]f there is reasonable cause to

believe that a defendant has a mental disease rendering him unable to understand the nature and

consequences of the proceedings and against him and/or to assist in his defense, it makes sense

that the preliminary hearing and detention hearing be deferred until such time as the defendant has

been determined to be mentally competent.” United States v. Moser, 541 F. Supp. 2d 1235, 1237

(W.D. Okla. 2008). But see United States v. Crawford, 738 F. Supp. 564, 565 (D.D.C. 1990)

(“[T]he need for scrutinizing a defendant’s understanding of the proceedings at initial phases

appears to be somewhat lesser than during trial.”). Were the Court to hold a detention hearing and


                                                   3
          Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 4 of 8



order Defendant detained pretrial, once Defendant is restored to competency he may well argue

that he was unlawfully detained pretrial given his inability to assist in his defense. For example, §

3142(f)(2) provides that, at a detention hearing, a defendant “shall be afforded an opportunity to

testify, to present witnesses, to cross-examine witnesses who appear at the hearing, and to present

information by proffer or otherwise.” Given Defendant’s mental state, it is difficult to imagine

how he would assist in the exercise of any of these rights. Moreover, where there are concerns

about a defendant’s competency to understand the proceedings, it is difficult to assess the

defendant’s risk of flight in any meaningful way.

   B. Alternatively, the Court Should Order Defendant Detained Pending Trial.

       Should the Court elect to proceed with a detention hearing, the government respectfully

submits that no condition or combination of conditions will reasonably assure Defendant’s

appearance at trial and any pretrial proceedings.

           1. Principles Governing Requests for Detention

       Under the Bail Reform Act, courts consider the following factors in determining whether

some condition, or combination of conditions, will reasonably assure a defendant’s appearance at

trial and pretrial proceedings: the nature and circumstances of the charged offenses; the weight of

the evidence against the defendant; the history and characteristics of the defendant; and the nature

and seriousness of the danger to any person or to the community that would be posed by the

defendant’s release. 18 U.S.C. § 3142(g); see United States v. Bikundi, 47 F. Supp. 3d 131, 133-

34 (D.D.C. 2014); United States v. Hong Vo, 978 F. Supp. 2d 41, 42-43 & n.1 (D.D.C. 2013). As

detailed below, each of these factors supports the government’s position that Defendant is a flight

risk and that no condition or combination of conditions can reasonably assure Defendant’s

appearance at trial and any pretrial proceedings.



                                                    4
          Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 5 of 8



       At a detention hearing, the government may present evidence by way of a proffer. See

United States v. Smith, 79 F.3d 1208, 1209-10 (D.C. Cir. 1996); United States v. Roberson, No.

15-cr-121, 2015 WL 6673834, at *1 (D.D.C. Oct. 30, 2015). When the government seeks to detain

a defendant on the ground that the defendant is a risk of flight pursuant to 18 U.S.C. § 3142

(f)(2)(A), the government must demonstrate the defendant’s flight risk by a preponderance of the

evidence. United States v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996).

           2. Nature and Circumstances of the Charged Offenses

       On or about Sunday, September 2, 2018, at approximately 8:09 p.m., a United States Secret

Service officer observed Defendant standing on the restricted grounds of the White House complex

near 1500 Alexander Hamilton Place, N.W., Washington, D.C. The restricted grounds were

cordoned off with physical barriers. Multiple signs were posted alerting those present that the area

was restricted. Defendant was approximately 50 feet away from the Secret Service officer when

the officer first observed him standing within the restricted White House grounds. The officer,

who was in full uniform, directed Defendant to stop and show his hands. Defendant turned to look

at the officer, appearing startled and was wide-eyed. Defendant then ran westbound away from the

officer and deeper into the White House grounds.

       After running some distance, Defendant stopped as two more Secret Service officers

approached him from the southwest and the first officer approached him from the east. The first

officer directed Defendant to get on the ground. Defendant hesitated and looked nervously around

his surroundings then darted between parked cars. Defendant was given additional commands to

get on the ground; he ultimately complied and got down on the ground. Defendant was then placed

under arrest.




                                                 5
          Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 6 of 8



        During and after his arrest, Defendant appeared incapable of remaining still and was

fidgeting erratically, including wiggling all of his fingers and jerking his head from side to side.

Defendant also was mumbling to himself. The Defendant then stated, “Do you know who I am?”

Defendant repeated this question multiple times and also had random outbursts of laughter.

            3. Weight of the Evidence Against Defendant

        As discussed above, at least three Secret Service officers observed Defendant on the

restricted grounds of the White House complex.

            4. History and Characteristics of Defendant

        Defendant has demonstrated, in this very case, that he cannot be relied on to appear for

pretrial proceedings as scheduled. After Defendant’s arrest, Defendant was brought before the

District of Columbia Superior Court over the holiday weekend, as the federal court was closed.

The Superior Court judge released Defendant but ordered him to appear in federal court the

following day—Tuesday, September 4—at 1:30 p.m. Defendant failed to appear as ordered. At

2:30 p.m. on September 4, this Court issued a bench warrant for Defendant’s arrest. Defendant

eventually appeared at the federal courthouse after this Court issued a bench warrant based on his

failure to appear.

        Further, the instant offense is not Defendant’s first incident at the White House. Defendant

was involved in another incident approximately two weeks before he was arrested in this case. On

or about August 15, 2018, at approximately 7:50 a.m., Defendant was observed outside the

restricted White House grounds in the same general area as the instant offense. Defendant

approached one of the Secret Service officers on duty. Defendant stated that he was there to give

phones to President Donald J. Trump and former President Barack Obama. Defendant was not

arrested at that time.



                                                 6
          Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 7 of 8



           5. Nature and Seriousness of Danger to Any Person or to the Community

       While the government is proceeding on a theory of risk of flight, there is evidence that

Defendant presents a danger to the community. While in the courthouse on September 5, 2018,

after the bench warrant discussed above was issued, Defendant punched an individual with a closed

fist, striking the victim on the side of his head. Defendant was arrested and charged with simple

assault. That case is now pending in D.C. Superior Court under case number 2018 CMD 13067. A

status hearing is scheduled for February 11, 2019.

                                           Conclusion

       The Court should defer ruling on the government’s request for detention until after a

competency hearing and any necessary period of competency treatment. Should the Court decline

to defer its ruling, however, the government will be able to demonstrate by a preponderance of the

evidence that, if he were to be released, no condition or combination of conditions would

reasonably assure Defendant’s presence at trial and any pretrial proceedings. Accordingly,

Defendant should be held pending trial.

                                                     Respectfully submitted,

                                                     JESSIE K. LIU
                                                     UNITED STATES ATTORNEY
                                                     D.C. Bar Number 472845


                                               By: ________/s/_________________
                                                  JOLIE F. ZIMMERMAN
                                                  Assistant United States Attorney
                                                  N.Y. Bar Number 465110
                                                  United States Attorney’s Office
                                                  555 Fourth Street, N.W.
                                                  Washington, D.C. 20530
                                                  Telephone: 202-252-7220
                                                  Email: Jolie.Zimmerman@usdoj.gov




                                                7
         Case 1:18-cr-00270-DLF Document 14 Filed 01/16/19 Page 8 of 8



                                     Certificate of Service

        I HEREBY CERTIFY that a copy of the foregoing Second Memorandum in Support of
Pretrial Detention was delivered via the Court’s electronic filing system to Tony Miles, counsel
for the defendant, this 16th day of January, 2019.

                                                        /s/
                                                   Jolie F. Zimmerman
                                                   Assistant United States Attorney




                                               8
